Title: From Thomas Jefferson to William H. Cabell, 18 September 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Sir
                            
                            Monticello Sep. 18. 07.
                        
                        On my return to this place yesterday I found your favor of the 15th. and now return the papers it covered. I
                            am glad to see the temperate complexion of Lowrie’s correspondence. I presume the intelligence from England since the
                            arrival there of the information respecting the Chesapeake will produce a moderate deportment in their officers. your
                            instructions to Major Newton on the opening of letters are perfectly consonant with the rules laid down. with respect to
                            the mode of furnishing the troops with provisions thro’ any other channel that that of the public contractor, I am unable
                            to say any thing, being not at all acquainted with the arrangements of the war department on that subject. I inclose you a
                            letter I have recieved from a mr Belsches of Gloster giving reason to believe there have been some contraventions of the
                            Proclamation there which ought to be punished if they can be detected. I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    